DETAILED ACTION
The amendment filed on 02/12/2021 has been entered and fully considered. Claims 1-22 are pending, of which claim 1, 3-5, 8, 10-12 and 18 are amended, and Claim 22 is newly added.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 8-13, 18-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gough et al. (US 2008/0033272, IDS) (Gough).
Regarding claim 1, Gough teaches a method of operating a computerized apparatus for use with an analyte sensor, the method for determination of a concentration of a physiologic analyte (abstract), the method comprising:
determining data indicative of a response of a first detector (primary detector) of the analyte sensor (par [0051]);
determining data indicative of a response of a second detector (secondary detector) of the analyte sensor (par [0051]), the response of the second detector having at least one temporal response characteristic different than that of the response of the first detector (confounding phenomena identified by secondary detectors, …temporal factors) (par [0054]);
applying a mathematical transformation algorithm to the determined data indicative of the response of the second detector to generate data indicative of a transformed response (mathematically applying signal adjustment, …such algorithms 
utilizing (i) the determined data indicative of the response of the first detector and (ii) the generated data indicative of the transformed response, to determine the concentration of the physiologic analyte (par [0066]).
Gough teaches “an algorithm ... for mathematically applying signal adjustment coefficients to detector signals to compensate for …temporal factors” (par [0054]). Gough further teaches “Means for adjusting the data utilize signal adjustment coefficients to compensate for time delays in data acquisition,” (par [0066]). Here Gough teaches applying a mathematical transformation algorithm to data indicative of a response (signal) of a second detector to generate data indicative of a transformed response having at least one temporal response characteristic that substantially matches that of the response of a first detector (compensate for time delays in data acquisition).
Regarding claim 2, Gough teaches that wherein (i) the physiologic analyte comprises blood glucose, (par [0070])(ii) the analyte sensor comprises an oxygen-based blood glucose sensor (par [0070]), (iii) the first detector comprises a glucose-modulated sensing element (par [0070]), and (iv) the second detector comprises a background oxygen sensing element (par [0074]).
Regarding claim 3, Gough teaches that wherein the applying of the mathematical transformation algorithm to the determined data indicative of the response of the second detector to generate the data indicative of the transformed response at least in part comprises applying the mathematical transformation to correct for a lag time-value between the data indicative of the response of the first detector and the data indicative of the response of the second detector (compensate for time delay in data acquisition), the lag time-value indicative of a slower response characteristic (inherent character) in the presence of the physiologic analyte for analyte-modulated detection relative to background species detection within the analyte sensor (par [0054] [0066]).

Regarding claim 8, Gough teaches that the method further comprising determining the mathematical transformation algorithm via an in vivo environment (Fig. 11-12, par [0054]), the determining comprising:
collecting response data during a training mode operation of the analyte sensor while in vivo, the collecting of the response data comprising collecting at least: data relating to a first series of in vivo responses for the first analyte detector over a prescribed period of time (Fig. 11-12, par [0164][0165]); and
data relating to a second series of in vivo responses for the second analyte detector over the prescribed period of time (Fig. 11-12, par [0164][0165]);
evaluating the data relating to the first series of in vivo responses and the data relating to the second series of in vivo responses with at least a plurality of candidate parameter values (par [0166]);
identifying one or more of the plurality of candidate parameter values which minimizes a pre-defined error cost function (par [0166]); and
generating the mathematical transformation based at least in part on the identified one or more of the plurality of candidate parameter values (par [0173]).
Regarding claim 9, Gough teaches that wherein the evaluating the data relating to the first series of in vivo responses and the data relating to the second series of in vivo responses with the plurality of candidate parameter values at least in part comprises evaluating the data relating to first series of in vivo responses and the data relating to the second series of in vivo responses with each of a plurality of candidate time constant values and each of a plurality of candidate delay values (par [0166]); and

Regarding claim 10, Gough teaches that wherein the determining the mathematical transformation algorithm via the in vivo environment further comprises:
based at least in part on meeting one or more re-evaluation criteria, re-evaluating the identified one or more of the plurality of candidate parameter values which minimizes the predefined error cost function (par [0126]); and
generating an updated mathematical transformation function based at least in part on the re-evaluating (par [0126]).
Regarding claim 11, Gough teaches that wherein:
the determining the data indicative of the response of the first detector of the analyte sensor comprises receiving first raw sensor signals from the first detector (Fig. 11, par [0024]), and processing the first raw sensor signals to generate the data indicative of data related to the response of the first detector element (par [0164]); and
the determining the data indicative of the response of the second detector of the analyte sensor comprises receiving second raw sensor signals from the second detector (Fig. 11, par [0164]), and processing the second raw sensor signals to generate the data indicative of data related to the response of the second detector element (par [0164]).
Regarding claim 12, Gough discloses a computerized apparatus configured for use with an implantable sensor (abstract), the implantable sensor comprising at least a first sensing element (primary detector) and a second sensing element (secondary detector) (par [0051]), the computerized apparatus comprising:
data communication interface, the data communication interface configured to receive at least first data related to signals from the first sensing element and second data related to signals from the second sensing element (par [0052]);
processor apparatus in data communication with the data communication interface (par [0054]);

receive the first data related to signals from the first sensing element (par [0051]);
receive the second data related to signals from the second sensing element (par [0051]);
apply a temporal mismatch correction model to at least one of the first data or the second data to generate transformed data, the application of the temporal mismatch correction being based on (i) at least one temporal parameter associated with the signals from the first sensing element and (ii) at least one temporal parameter associated with the signals from the second sensing element, the temporal mismatch correction model comprising one or more of a delay correction value or a lag correction value, the generated transformed data having a target response characteristic over time which is common to both the first data and the second data (par [0054][0065[0066][0091]); and
utilize at least the transformed data in determination of a physiologic parameter value (par [0066][0091]).
Gough teaches that “The algorithms are also useful for electrochemical sensing systems whose chemistry allows or requires the detection of one or more additional, secondary electrochemical reactions to derive or confirm the analyte concentration, or as a means of subtracting the effects of confounding phenomena. For example, the accuracy of the above described peroxide-based system can be improved by using a secondary detector consisting of an electrode not containing immobilized glucose oxidase, but sensitive to certain interferents present in the biological environment. This secondary detector can be made to generate a signal proportional to the concentration of chemicals that interfere with the quantification of peroxide occurring at the primary detector, such interference including, but not limited to, the production of and drift in a "background" signal. Thus, this secondary signal can be mathematically combined with more highly correlated to the analyte concentration” (par [0091]). Here, Gough teaches generation of transformed data based on (i) at least one temporal parameter associated with the signals from the first sensing element (oxidation of glucose catalyzed by glucose oxidase) and (ii) at least one temporal parameter associated with the signals from the second sensing element (the concentration of chemicals that interfere with the quantification of peroxide occurring at the primary detector), the generated transformed data having a target response characteristic (e.g. highly correlated to the analyte concentration) over time which is common to both the first data and the second data.
Regarding claim 13, Gough teaches that wherein:
the first sensing element comprises a glucose-modulated sensing element (par [0070]), and the second sensing element comprises a background oxygen sensing element (par [0074]), the glucose-modulated sensing element and the background oxygen sensing element comprising a differential pair of sensing elements (par [0090]);
the transformed data comprises data corrected for of one or more of delay time or lag time between responses of the differential pair of sensing elements due to one or more differing material configurations of the glucose-modulated sensing element and the background oxygen sensing element (par [0063]); and
the utilization of at least the transformed data in determination of the physiologic parameter value comprises utilization of at least the transformed data in calculation of a blood glucose concentration value based on an oxygen concentration detected at the glucose-modulated sensing element relative to a background oxygen concentration detected at the background oxygen sensing element (par [0063][0090]).
Regarding claim 18, Gough teaches a sensor apparatus, the sensor apparatus comprising:
a first detector (par [0051]);
a second detector (par [0051]);
interface apparatus configured to receive signals from each of the first detector and the second detector (par [0054]);
processor apparatus in data communication with the interface apparatus (par [0054]);

determine data indicative of a signal response of the first detector (par [0054]);
determine data indicative of a signal response of the second detector, the data indicative of the signal response of the second detector having at least one temporal response characteristic different than that of the first detector (par [0054]);
utilize a pre-determined temporal mismatch correction algorithm on the data indicative of the determined response of the second detector to generate data indicative of a transformed response of the second detector, the temporal mismatch correction algorithm based at least on respective differential time constants associated with the signal response of the first detector and the signal response of the second detector (par [0054][0063][0066]); and
calculate a physiologic parameter value based at least in part on (i) the data indicative of the determined signal response of the first detector, and (ii) the data indicative of the transformed response of the second detector (par [0066]).
Gough teaches “an algorithm ... for mathematically applying signal adjustment coefficients to detector signals to compensate for …temporal factors” (par [0054]). Gough further teaches “Means for adjusting the data utilize signal adjustment coefficients to compensate for time delays in data acquisition,” (par [0066]). Here Gough teaches differential time constants (coefficient for temporal factors) associated with the signal response of the first detector and the signal response of the second detector to compensate for time delays in data acquisition.
Regarding claim 19, Gough teaches that wherein:
(i) the sensor apparatus comprises an implantable analyte sensor (par [0010]), (ii) the first detector comprises an analyte-modulated sensing element having a first membrane structure associated with a first electrode face (par [0070]), and (iii) the second detector comprises a background sensing element having a second membrane structure associated with a second electrode face (par [0074]), the analyte modulated sensing element and the background sensing element comprising a differential pair of 
the pre-determined temporal mismatch correction algorithm is configured to characterize one or more of lag time or delay time between signal responses of the differential pair of sensing elements due to one or more material differences of the first membrane structure and the second membrane structure (par 0066]).
Regarding claim 22, Gough teaches that wherein the mathematical transformation algorithm comprises an algorithmic calculation as a function of at least (i) a differential time constant value associated with the response of the first detector, (ii) a differential time constant value associated with the response of the second detector, and (iii) a temporal delay between the response of the first detector and the response of the second detector (par [0063]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5-7, 14-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gough et al. (US 2008/0033272, IDS) (Gough).
Regarding claim 5, Gough teaches that the method further comprising determining a function for use in the mathematical transformation algorithm via use of an in vitro test environment (par [0054][0126][0159]), the determining comprising:
collecting response data from the analyte sensor while in vitro for the first detector and the second detector (Fig. 5, par [0159]), calculating one or more correction values from the collected response data (delaying selected signals by shifting their time domain) (par [0095]); and
generating the mathematical transformation based at least in part on the one or more correction values (par [0101][0145]).
Since baseline response and step-up response are important responses for the calibration of the first detector and the second detector, a person skilled in the art would have been motivated to collect the response data comprising collecting at least:
data relating to an in vitro baseline response for the first detector;
in vitro baseline response for the second detector;
data relating to an in vitro step-up response in an increased analyte condition for the first detector; and
data relating to an in vitro step-up response in the increased analyte condition for the second detector, in order to calibrate the first detector and the second detector.
Regarding claim 6, Gough teaches that wherein the first detector comprises an analyte-modulated detector having a first membrane structure associated therewith (par [0070]).
Gough teaches that the second detector element comprises a background species detector (par [0159]). Fig. 2 of Gough seems show that the second detector has a second membrane structure associated therewith. A person skilled in the art would have appreciated that a membrane without the enzyme immobilized therein would make the second detector more compatible to the first detector for comparison.
Gough also teaches third detector (counter electrode 109) comprising a bare electrode (Fig. 3, par [0067]). 
Therefore, it would have been obvious to one of ordinary  skill in the art to collect (i) data relating to an in vitro baseline for a third detector, and (ii) data relating to an in vitro step-up response in the increased analyte condition for the third detector, in order to calibrate the third detector.
Regarding claim 7, since Gough teaches that the third detector is related to the first detector and the second detector (par [0067]), it would have been obvious to one of ordinary skill in the art to calculate one or more correction values from the collected response data comprises calculating one or more of a lag value or a delay value for each of the first detector element and the second detector element relative to the third detector element, in order to correct the calculation.
Regarding claim 14, Gough teaches that wherein:
the implantable sensor further comprises a third sensing element, and the data communication interface is further configured to receive third data related to signals from the third sensing element (par [0067]); and
the plurality of instructions are further configured to, when executed on the processor apparatus, cause the computerized apparatus to:

Since the third data may also have temporal character, it would have been obvious to one of ordinary skill in the art to apply the temporal mismatch correction model on the third data to generate additional transformed data, in order to reduce the temporal error.
Regarding claim 15, Gough teaches that wherein:
the first sensing element comprises an analyte-modulated sensing element (par [0070]), the second sensing element comprises a first background sensing element (par [0074]), and the third sensing element comprises a second background sensing element (par [067]), the analyte-modulated sensing element, the first background sensing element, and the third background sensing element comprising a differential group of sensing elements (par [0067]); and
the application of the temporal mismatch correction model on the at least one of the first data or the second data to generate the transformed data comprises application of the temporal mismatch correction model on the second data, each of the transformed data and the additional transformed data comprising background species data corrected for one or more of delay time or lag time related to a response characteristic of the analyte-modulated sensing element (par [0063][0066]).
Regarding claim 16, Gough teaches that wherein:
the first sensing element comprises an analyte-modulated sensing element (par [0070]), and the second sensing element comprises a background sensing element (par [0074]), the analyte-modulated sensing element and the background sensing element comprising a differential pair of sensing elements configured for analyte detection *par [0090]);
the third sensing element comprises a non-analyte sensing element (par [0067]);
the transformed data comprises data corrected for of one or more of delay time or lag time between responses of the differential pair of sensing elements due to one or more differing material compositions of the analyte-modulated sensing element and the background sensing element (par [0063][0066]).

the additional transformed data comprises data corrected for one or more of delay time or lag time between a response of the non-analyte sensing element and at least one element of the  differential pair of sensing elements configured for analyte detection (par [0063][0066]); and
the utilization of at least the transformed data in determination of the physiologic parameter value comprises utilization of at least the transformed data and the additional transformed data in determination of a blood analyte concentration value (par [0090]).
Regarding claim 17, Gough teaches that wherein the
plurality of instructions are further configured to, when executed on the processor apparatus, cause the computerized apparatus to :
determine that one or more criteria are met for acceptance (par [0141]) and build the temporal mismatch correction model (par [0066]).
Thus, it would have been obvious to one of ordinary skill in the art to cause the computerized apparatus to 
determine that one or more criteria are met for automatic evaluation of the temporal mismatch correction model;
collect a series of the first data over a specified period of time (Fig. 11, par [0164]);
collect a series of the second data over a specified period of time (Fig. 12, par [0165]);
evaluate each of the series of first data and the series of second data with each of a plurality of candidate delay correction values and each of a plurality of candidate lag correction values (Fig. 13, par [0166]);
identify one or more of the plurality of candidate delay correction values and one or more of the plurality of candidate lag correction values which minimize a pre-defined error cost function (par [0123][0173]); and
generate an updated temporal mismatch correction model based at least in part on the identification (par [0066]).

wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the sensor apparatus to:
determine data indicative of a signal response of the third detector, the signal response of the third detector having at least one temporal response characteristic different than that of the first detector (par [0063]).
Since the response of the non-analyte sensing element may have temporal character, it would have been obvious to one of ordinary skill in the art to utilize the pre-determined temporal mismatch correction algorithm on the data indicative of the determined response of the third detector to generate data indicative of a transformed response of the third detector (par [0066]).
Regarding claim 21, Gough teaches that wherein the calculation of the physiologic parameter value comprises utilization of a sensor operational model to calculate the data indicative of the blood analyte concentration value based at least in part on (i) the data indicative of the determined signal response of the first detector, (ii) the data indicative of the transformed response of the second detector, and (iii) the data indicative of the transformed response of the third detector (par [0067][0090]).

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Gough appears to be silent as to the aforementioned features of Claim 1 as amended herein, including applying a mathematical transformation algorithm to data indicative of a response of a second detector to generate data indicative of a transformed response having at least one temporal response characteristic that substantially matches that of the response of a first detector. Therefore, Applicant submits that amended Claim 1 distinguishes over the cited art, including Gough, and is not anticipated thereby.” (remark, page 15).
algorithm ... for mathematically applying signal adjustment coefficients to detector signals to compensate for …temporal factors” (par [0054]). Gough further teaches “Means for adjusting the data utilize signal adjustment coefficients to compensate for time delays in data acquisition,” (par [0066]). Here Gough teaches applying a mathematical transformation algorithm to data indicative of a response (signal) of a second detector to generate data indicative of a transformed response having at least one temporal response characteristic that substantially matches that of the response of a first detector (compensate for time delays in data acquisition).
Applicant argues that “However, Gough is silent as to generation of transformed data based on (i) at least one temporal parameter associated with the signals from the first sensing element and (ii) at least one temporal parameter associated with the signals from the second sensing element, the generated transformed data having a target response characteristic over time which is common to both the first data and the second data, as recited in amended Claim 12” (remark, page 16).
This argument is not persuasive. Gough teaches that “The algorithms are also useful for electrochemical sensing systems whose chemistry allows or requires the detection of one or more additional, secondary electrochemical reactions to derive or confirm the analyte concentration, or as a means of subtracting the effects of confounding phenomena. For example, the accuracy of the above described peroxide-based system can be improved by using a secondary detector consisting of an electrode not containing immobilized glucose oxidase, but sensitive to certain interferents present in the biological environment. This secondary detector can be made to generate a signal proportional to the concentration of chemicals that interfere with the quantification of peroxide occurring at the primary detector, such interference including, but not limited to, the production of and drift in a "background" signal. Thus, this secondary signal can be mathematically combined with the signal generated by the primary detector to yield a signal that is more highly correlated to the analyte concentration” (par [0091]). Here, Gough teaches generation of transformed data based on (i) at least one temporal parameter associated with the signals from the first sensing element (oxidation of glucose catalyzed by glucose oxidase) and (ii) at least one 
Applicant argues that “Nowhere, that Applicant can find, does Gough discuss the foregoing feature relating to differential time constants associated with the signal response of the first detector and the signal response of the second detector” (remark, page 17).
This argument is not persuasive. As has been discussed above, Gough teaches “an algorithm ... for mathematically applying signal adjustment coefficients to detector signals to compensate for …temporal factors” (par [0054]). Gough further teaches “Means for adjusting the data utilize signal adjustment coefficients to compensate for time delays in data acquisition,” (par [0066]). Here Gough teaches differential time constants (coefficient for temporal factors) associated with the signal response of the first detector and the signal response of the second detector to compensate for time delays in data acquisition.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797